FILED
                            NOT FOR PUBLICATION                             OCT 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50347

               Plaintiff - Appellee,             D.C. No. 8:00-cr-00091-R

  v.
                                                 MEMORANDUM *
ERIC BYON HILL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                            Submittted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Eric Byon Hill appeals pro se from the district court’s order denying his 18

U.S.C. § 3664(k) motion for adjustment of the manner of payment of restitution.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Hill contends that the Bureau of Prisons’s (“BOP”) requirement that he pay

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
restitution immediately amounted to an improper delegation of responsibility from

the district court to the BOP, in violation of 18 U.S.C. §§ 3664(f) and 3572. This

contention lacks merit, because the Judgment and Commitment made restitution

due immediately. See 18 U.S.C. § 3572(d)(1) (“A person sentenced to pay ...

restitution shall make such payment immediately, unless, in the interest of justice,

the court provides for payment on a date certain or in installments.”). Contrary to

Hill’s contention, the judgment did not order payments to begin only when

supervised release commenced.

       Hill also contends that his participation in the Inmate Financial

Responsibility Program (“IFRP”) was not voluntary because the BOP falsified a

response from the district court indicating that restitution payments were due

immediately. Hill has presented no evidence to support this claim.

      Hill finally contends that the district court erred by not providing findings of

fact and conclusions of law when it denied the motion. This argument lacks merit

because factual findings are not required when this court’s review of the motion is

not dependent on factual considerations. See Dias v. Bank of Hawaii, 764 F.2d

1292, 1294-95 (9th Cir. 1985).

             AFFIRMED.




                                          2                                      09-50347